                                 Case 4:19-cv-05849-PJH Document 36 Filed 09/24/19 Page 1 of 4



                       1    JEFFREY E. TSAI (SBN 226081)
                            jeff.tsai@dlapiper.com
                       2    ISABELLE L. ORD (SBN 198224)
                            isabelle.ord@dlapiper.com
                       3    DAVID F. GROSS (SBN 083547)
                            david.gross@dlapiper.com
                       4    ANTHONY L. PORTELLI (SBN 280766)
                            anthony.portelli@dlapiper.com
                       5    DLA PIPER LLP (US)
                            555 Mission Street, Suite 2400
                       6    San Francisco, CA 94105
                            Tel: 415.836.2500
                       7    Fax: 415.836.2501

                       8
                            Attorneys for Plaintiffs
                       9    STACKLA, INC., STACKLA LTD., and
                            STACKLA PTY LTD.
                      10

                      11                                UNITED STATES DISTRICT COURT
                      12                             NORTHERN DISTRICT OF CALIFORNIA
                      13                                     OAKLAND DIVISION
                      14

                      15    STACKLA, INC., a Delaware Corporation,     Case No. 19-cv-5849-PJH
                            STACKLA LTD., an English limited
                      16    company, and STACKLA PTY LTD., an          PLAINTIFFS’ ADMINISTRATIVE
                            Australian Proprietary Limited Company,    MOTION TO FILE UNDER SEAL
                      17                                               CONFIDENTIAL INFORMATION
                                              Plaintiffs,
                      18                                               Date: September 25, 2019
                            v.                                         Time: 9:00 am
                      19
                                                                       Place: Courtroom 3
                      20    FACEBOOK, INC., a Delaware Corporation,
                            INSTAGRAM, LLC, a Delaware Limited
                      21    Liability Company, and DOES 1-20,

                      22                      Defendants.
                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                   ADMINISTRATIVE MOTION TO FILE UNDER SEAL CONFIDENTIAL INFORMATION

                           WEST\287824493.1
                              Case 4:19-cv-05849-PJH Document 36 Filed 09/24/19 Page 2 of 4



                       1          Pursuant to Local Rules 7-11 and 79-5(d), Plaintiffs Stackla, Inc., Stackla Ltd., and

                       2   Stackla Pty Ltd. (collectively “Stackla”) respectfully submit their Administrative Motion to File

                       3   Under Seal Confidential Information (“Administrative Motion”).

                       4          Accompanying the Administrative Motion are the following attachments:

                       5      (1) The declaration of Seann Birkelund establishing that the portions of the document sought

                       6   to be filed under seal are sealable. This declaration also provides support for the conclusion that

                       7   the portions identified are sealable.

                       8      (2) A proposed order that is narrowly tailored to seal only the sealable material, and which

                       9   lists in table format each document portion that is sought to be sealed.
                      10      (3) A redacted version of the document that is sought to be filed under seal. The proposed

                      11   redacted version prominently displays the notation “REDACTED VERSION OF DOCUMENT

                      12   SOUGHT TO BE SEALED.”

                      13      (4) An unredacted version of the document sought to be filed under seal for delivery to the

                      14   Court. The unredacted version indicates, by clear method, the portions of the document that have

                      15   been omitted from the redacted version. It also displays the notation “UNREDACTED VERSION

                      16   OF DOCUMENT(S) SOUGHT TO BE SEALED.” This unredacted version will be filed under

                      17   seal pursuant to Local Rules 79-5(d)(1)(D) and 79-5(c) before the sealing order is obtained.

                      18          Stackla seeks to redact the following financial and competitive information from the

                      19   Declaration of Seann Birkelund in Response to Defendants’ Opposition to Plaintiffs’ Ex Parte
                      20   Motion for Temporary Restraining Order and Order to Show Cause re Injunction (“Sealed

                      21   Birkelund Declaration”):

                      22         Paragraph 3, lines 18-19;

                      23         Paragraph 4, lines 26, 28 and 1;

                      24         Paragraph 5, lines 6 and 9;

                      25         Paragraph 6, line 16;

                      26         Paragraph 7, line 20;

                      27         Paragraph 9, lines 7-10

                      28         Paragraph 10, lines 15, 16, and 18;
DLA P I PER LLP (US)
                                                                             1
    SAN FRA NCI SCO
                                      ADMINISTRATIVE MOTION TO FILE UNDER SEAL CONFIDENTIAL INFORMATION

                           WEST\287824493.1
                                Case 4:19-cv-05849-PJH Document 36 Filed 09/24/19 Page 3 of 4



                       1           Paragraph 11, line 20;

                       2           Paragraph 13, lines 5 and 6;

                       3           Paragraph 14, line 16;

                       4           Paragraph 15, line 21; and

                       5           Exhibit A to the declaration

                       6            Local Rule 79-5 provides that documents may be sealed if a party “establishes that the

                       7   documents, or portions thereof, are privileged, protectable as a trade secret or otherwise entitled

                       8   to protection under the law.” L.R. 79-5(b). Though there is a “strong presumption in favor of

                       9   access,” a movant may overcome this presumption by submitting a narrowly tailored request and
                      10   articulating “compelling reasons” in favor of sealing. See Center for Auto Safety v. Chrysler

                      11   Grp., LLC, 809 F.3d 1092, 1099 (9th Cir. 2016). “[C]compelling reasons may exist if sealing is

                      12   required to prevent judicial documents from being used ‘as sources of business information that

                      13   might harm a litigant’s competitive standing.’” Fujitsu Ltd. v. Belkin Int’l, Inc., No. 10-cv-3972,

                      14   2012 WL 6019754, at *2 (N.D. Cal. Dec. 3, 2012) (citing Nixon v. Warner Commc’ns, Inc., 435

                      15   U.S. 589, 598 (1978)).

                      16            The information that Stackla seeks to seal meets the “compelling reasons” standard.

                      17   Disclosure of the information contained within Stackla’s proposed redactions and Exhibit A

                      18   would threaten competitive harm to Stackla, including by providing Stackla’s competitors with a

                      19   competitive-information advantage against Stackla. See Declaration of Seann Birkelund
                      20   Accompanying the Stackla Plaintiffs’ Administrative Motion to File Under Seal Confidential

                      21   Information, ¶ 4; see also Transperfect Glob., Inc. v. MotionPoint Corp., No. C 10-2590 CW,

                      22   2014 WL 4950082 (N.D. Cal. Sept. 25, 2014) (granting the parties’ motions to seal confidential

                      23   financial information). Indeed, as a private company, Stackla’s financial information is kept

                      24   strictly private in order to preserve its competitive position. Moreover, competitive harm to

                      25   Stackla would be threatened through public disclosure because the financial and customer

                      26   information is not information otherwise available to the public. See id.

                      27            For the reasons set forth above, the Court should grant Stackla’s administrative motion to

                      28   //
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                          2
                                       ADMINISTRATIVE MOTION TO FILE UNDER SEAL CONFIDENTIAL INFORMATION
                           WEST\287824493.1
                              Case 4:19-cv-05849-PJH Document 36 Filed 09/24/19 Page 4 of 4



                       1   file under seal identified portions of the Sealed Birkelund Declaration and Exhibit A.

                       2
                            Dated: September 24, 2019                FOR PLAINTIFFS STACKLA, INC., STACKLA
                       3                                             LTD., and STACKLA PTY LTD.
                       4

                       5
                                                                     By: /s/ Isabelle L. Ord
                       6                                                 Jeffrey E. Tsai
                                                                         Isabelle L. Ord
                       7                                                 David F. Gross
                                                                         Anthony L. Portelli
                       8                                                 DLA PIPER LLP (US)
                       9
                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
DLA P I PER LLP (US)
    SAN FRA NCI SCO                                                         3
                                     ADMINISTRATIVE MOTION TO FILE UNDER SEAL CONFIDENTIAL INFORMATION
                           WEST\287824493.1
